      Case 1:18-cv-00470-GLS-CFH Document 126 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________


THOMAS HARDIE,

                                      Plaintiff,
              v.
                                                                      1:18-CV-470
CITY OF ALBANY, et al.,                                               (GLS/CFH)

                                      Defendants.

_____________________________________


APPEARANCES:                                          OF COUNSEL:

Thomas Hardie
18-A-0282
Woodbourne Correctional Facility
99 Prison Road
P.O. Box 1000
Woodbourne, New York 12788
Plaintiff pro se

The Rehfuss Law Firm, P.C.                            STEPHEN J. REHFUSS, ESQ.
40 British American Blvd.                             ABIGAIL W. REHFUSS, ESQ.
Latham, New York 12210
Attorneys for defendants

                                             ORDER

       On November 2, 2020, plaintiff filed a motion to compel. Dkt. No. 113. On November

21, 20210, defendant filed a response. Dkt. No. 115. The Court issued a Text Order

scheduling a hearing on plaintiff’s motion to compel. Dkt. No. 116.

       Plaintiff filed a letter indicating that he had not received a response to his motion to

compel. Dkt. No. 118. On December 2, 2020, plaintiff filed a further letter regarding

defendant’s response to the motion to compel. Dkt. No. 120. Defendants served a further

response to the motion to compel. Dkt. No. 121. On December 7, 2020, plaintiff filed a further

motion to compel. Dkt. No. 122.
      Case 1:18-cv-00470-GLS-CFH Document 126 Filed 12/16/20 Page 2 of 2



       On December 11, 2020, an on-the-record conference was held with plaintiff pro se and

defense counsel. As directed during that conference and for the reasons stated at that time,

which are incorporated herein by reference, dkt. no. 125, it is hereby ORDERED, that:

       Plaintiff’s motions to compel, dkt. nos. 113, 122, are GRANTED to the limited extent

that, by January 8, 2021, defendants shall provide plaintiff with copies of the AFDEMS standard

procedure/protocol requirements for AFDEMS to document EMS medical treatment and EMS

refusal of care by a patient. Plaintiff’s motion to compel is otherwise DENIED.

       IT IS SO ORDERED.



       Dated: December 16, 2020
              Albany, New York




                                                                                               2
